Citation Nr: 1044749	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-36 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Type II Diabetes 
Mellitus.

2.  Entitlement to rating higher than 40 percent for a low back 
disability.

3.  Entitlement to a rating higher than 10 percent for associated 
radiculopathy of the right lower extremity.

4.  Entitlement to a rating higher than 10 percent for associated 
radiculopathy of the left lower extremity.

5.  Entitlement to a rating higher than 20 percent for a neck 
disability.

6.  Entitlement to a compensable rating for headaches associated 
with the neck disability prior to March 29, 2006, and a rating 
higher than 10 percent since.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1964 
to February 1978 and from May 1980 to September 1992.  He also 
reportedly had intervening service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which 
denied the Veteran's petition to reopen his claim for service 
connection for diabetes mellitus and confirmed and continued the 
ratings assigned for his low back and neck disabilities.  During 
the pendency of his appeal, he relocated and the RO in Los 
Angeles, California, assumed jurisdiction.

The Veteran has specifically appealed the ratings assigned to the 
orthopedic portion of his low back and neck disabilities.  
Although the ratings for the orthopedic manifestations of his low 
back and neck disabilities were not changed, he was granted 
separate ratings for his additional neurological manifestations 
of sciatica and headaches in a July 2006 decision during the 
pendency of this appeal.


And he has since continued to request still additional 
compensation.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  
These claims are inextricably intertwined since his low back and 
neck disabilities not only involve orthopedic impairment, but as 
well this additional neurological impairment.  So all of these 
disabilities must be considered in determining whether he is 
entitled to even greater compensation.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (claims are "inextricably 
intertwined" when they are so closely tied together that a final 
decision cannot be rendered unless all issues have been 
considered); and see Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims 
be adjudicated together.).  See, too, Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) and Holland v. Brown, 6 Vet. App. 443, 446 
(1994).

In June 2010, in support of his claims, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge of 
the Board, commonly referred to as a Travel Board hearing.


FINDINGS OF FACT

1.  An April 1996 rating decision denied the Veteran's claim for 
service connection for diabetes mellitus.

2.  Additional evidence received since that decision denying this 
claim is not cumulative or redundant of evidence considered in 
that decision, relates to an unstablished fact necessary to 
substantiate this claim, and raises a reasonable possibility of 
substantiating this claim.



3.  While in service, the Veteran complained of dizziness, 
lightheadedness, fatigue, weakness, excessive urination, and 
extreme thirst; and although it was not actually determined he 
had Type II Diabetes Mellitus until more than one year after 
service based on the results of laboratory testing and evaluation 
indicating elevated blood sugar, it is just as likely as not the 
several symptoms he had experienced in service and complained 
about were the initial manifestations of this condition.

4.  The Veteran's low back disability is manifested by painful 
motion limiting his forward flexion to 30 degrees, with moderate 
muscles spasms and mild associated neurological symptoms 
involving both lower extremities.

5.  The Veteran's neck disability is manifested by painful motion 
limiting his flexion to 20 degrees, with associated tension 
headaches approximately twice a month.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection for 
diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  However, new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving all reasonable doubt in his favor, the Veteran's 
Type II Diabetes Mellitus was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria are not met for a rating higher than 40 percent 
for the low back disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5242 (2010).

5.  The criteria are not met for a rating higher than 10 percent 
for the associated radiculopathy of the right lower extremity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2010).

6.  The criteria are not met for a rating higher than 10 percent 
for the associated radiculopathy of the left lower extremity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2010).

7.  The criteria are not met for a rating higher than 20 percent 
for the neck disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5242 (2010).

8.  The criteria are not met for a compensable rating for the 
associated headaches prior to March 29, 2006, or a rating higher 
than 10 percent since.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).



These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

As to the request to reopen the claim for service connection for 
diabetes mellitus, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the U.S. Court of Appeals for Veterans Claims (Court) held that 
VA must both notify a claimant of the evidence and information 
necessary to reopen the claim and of the evidence and information 
necessary to establish entitlement to the underlying benefit 
being sought.  To satisfy this requirement, VA adjudicators are 
required to look at the bases of the denial in the prior decision 
and provide the claimant a notice letter describing what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in the 
previous denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would overcome 
the prior deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings 


leading to the final Board decision and final Agency adjudication 
of the claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. 
App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Veterans 
Court nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, and therefore found the error 
harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2003, April 2005, January 2006, March 2006, and May 2008.  These 
letters informed him of the requirements to reopen his previously 
denied claim for service connection, the requirement s to 
substantiate the underlying claim for service connection, the 
requirements of substantiating his claims for increased ratings, 
and his and VA's respective responsibilities in obtaining 
supporting evidence.  The later March 2006 and May 2008 letters 
also complied with Dingess by as well apprising him of the 
downstream disability rating and effective date elements of his 
claims.  

In addition to the constructive knowledge of the regulations 
pertaining to Veteran's benefits claims based on proper notice in 
compliance with the VCAA, as a result of the Veteran's profession 
as a Veteran's service representative (VSR) for the last fourteen 
years, it also may be presumed he has actual knowledge of the 
statutes and regulations pertaining to claims for VA benefits of 
the type he is requesting.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He also was examined for VA 
compensation purposes in April 2003, February 2005, March 2006, 
and most recently in June 2009.  These examination reports and 
medical and other evidence on file contain the information needed 
to assess the severity of his low back and neck disabilities - 
including both the orthopedic and neurological impairment.  So 
additional examination is not needed.  38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

VA also afforded the Veteran medical examinations in February 
1996 and May 2004 to determine whether his diabetes mellitus was 
attributable to his military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And the Board is 
reopening and granting this claim by resolving all reasonable 
doubt concerning the etiology of this condition in his favor in 
terms of whether it originated during his service.  
38 C.F.R. § 3.102.

Hence, no further notice or assistance to him is required to 
fulfill VA's duty to assist him in the development of his claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II.  Service Connection for Type II Diabetes Mellitus

A.	New and Material Evidence

The Veteran originally filed a claim for service connection for 
diabetes mellitus in June 1995.  In an April 1996 rating 
decision, the RO denied the claim on the premise the condition 
was initially diagnosed too remotely after service to have been 
incurred in service.

Although the Veteran filed a timely Notice of Disagreement (NOD) 
in response to that April 1996 rating decision, to initiate an 
appeal, he did not also file a timely Substantive Appeal (VA Form 
9 or equivalent statement) in response to the April 1997 SOC to 
perfect his appeal of that earlier decision to the Board.  
Instead, he filed a VA Form 9 Form more than one year later, in 
June 1998.  As he did not perfect an appeal of that April 1996 
decision, it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The Veteran's current appeal concerns his petition to reopen this 
previously denied and unappealed claim.  The Board finds that he 
has submitted new and material evidence to reopen this claim, so 
the Board may proceed to reviewing this claim on its underlying 
merits.  

When a petition to reopen a previously denied, unappealed claim 
is presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured since 
the last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit Court reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  The credibility 
of this evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is that added 
to the record since the final and binding April 1996 rating 
decision.  As the stated basis of that initial denial of this 
claim was that the condition was diagnosed too remotely after 
service to be considered incurred in service, new and material 
evidence must suggest this condition originated during or extends 
back to his military service.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Stated somewhat differently, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Diabetes Mellitus also may be presumed to have been incurred in 
service if manifested to a compensable degree (at least 10-
percent disabling) within one year after service.  This 
presumption, however, is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Since the April 1996 rating decision in question, the Veteran has 
submitted a January 2004 medical opinion from his treating nurse 
practitioner, several lay statements, and testified at a June 
2010 Travel Board hearing.  The Veteran also had a VA 
compensation examination in May 2004.  The January 2004 medical 
opinion is both new and material to his claim because it relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  In 
effect, this additional evidence indicates he possibly had 
symptoms consistent with diabetes mellitus while he was in the 
military, but which instead were misdiagnosed and attributed to 
other illnesses.  See, e.g., Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991); see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (holding that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim); and see, too, Justus v. 
Principi, 3 Vet. App. 510 (1992) (indicating the additional 
evidence in question is presumed credible for the limited purpose 
of determining whether it is new and material).  So the claim for 
service connection for diabetes mellitus is reopened, in turn 
requiring readjudication of this claim on its underlying merits.

B.  Service Connection for Diabetes Mellitus

The Veteran's diabetes claim is for the Type II variant.  He 
alleges that, although not formally diagnosed with this condition 
until May 1995, three years after service, he had been 
experiencing the early, i.e., prodromal symptoms of this 
condition as far back as 1988, so while in service.

The Veteran's STRs admittedly do not include an actual diagnosis 
of diabetes mellitus and, as mentioned, he readily acknowledges 
as much.  But as he also is contending, there were perhaps early 
indications of this condition during his service to show the 
condition dates back to his service, even though it was not 
actually diagnosed until some 3 years after service.



Of particular note, between February and April 1983, the Veteran 
complained of dizziness, fatigue, chest pains and parathesias 
down his left arm.  The diagnosis was angina.  A March 1983 
fasting blood glucose reading was 87 mg/dL.  The report of an 
April 1983 examination shows urinalysis was negative for sugar 
and albumin, and that he weighed 190 lbs.  

In June 1985, the Veteran complained of a feeling of gliding to 
the right side when walking.  In June 1986, he had chest pain, 
shortness of breath, and pain in his left arm.  The examiners 
ruled out myocardial infarction (heart attack) but did not 
determine the cause of these symptoms.  A November 1986 blood 
test shows glucose of 96 mg/dL.  A December 1986 examination 
shows urinalysis still was negative for sugar, but with trace 
albumin.  His weight was 210 lbs.  A May 1987 examination shows 
urinalysis was negative for sugar and albumin.  His weight was 
100 kg (220 lbs.).  A September 1987 blood test shows glucose of 
98 mg/dL.

A January 1988 treatment record shows additional complaints of 
dizziness, disorientation, no depth perception, and vomiting.  
The Veteran had abnormal arterial blood gases (ABG) and 
hyponatremia.  The diagnosis was vagal episode versus viral 
syndrome.  A physical therapy record dated seven days later 
indicates there had been a decrease in his neck pain, but that he 
continued to have numbness on the right-side of his face.  There 
is no discussion of his episode of dizziness and disorientation 
the week prior.  An August 1988 examination shows urinalysis was 
negative for sugar and albumin, and that his weight was 220 lbs.  

The Veteran's military separation physical in September 1992 
shows a normal glucose reading of 107 mg/dL, cholesterol of 174, 
and triglycerides of 99.  His weight was 232 lbs.  He retired 
from the military later in September 1992.

The Veteran's post-service medical records show he had two blood 
tests shortly after his discharge from service for life insurance 
policies.  The report of a November 1992 physical examination 
shows fasting blood glucose of 116 mg/dL and a fructosamine of 
1.9.  The report of a December 1993 physical examination shows 
fasting blood glucose of 135 mg/dL.

The indicators of kidney and liver function - BUN, creatinine, 
albumin, bilirubin, and total protein - were within the normal 
range during both of th0se examinations.

A March 1993 VA examination, in the interim, determined the 
Veteran's weight was 230 lbs.  He complained of right-sided 
numbness that the examiner stated could only be attributed to a 
thalamic infarct, which there was no evidence of in the file.

In May 1995, the Veteran received the initial diagnosis of 
diabetes mellitus.  A VA treatment record shows a glucose reading 
of 296 mg/dL, cholesterol of 202 mg/dL, and triglycerides of 98 
mg/dL.  The indicators of kidney and liver function - BUN, 
creatinine, albumin, bilirubin, and total protein - were within 
the normal range, although his alkaline phosphatase (ALP) was 
high.  He had lost weight, down to 216 lbs, reportedly about a 
15-lb reduction just in the two months prior to that visit.

A February 1996 VA examination reaffirmed the Veteran had 
Diabetes Mellitus, Type II.  It also was indicated that he was 
taking an oral hypoglycemic with no complications.  He was 
neurologically symmetrical and intact with normal vibratory 
sensation at the first metatarsaphalangeal joints, bilaterally, 
so no associated peripheral neuropathy.  There also was no 
evidence of arteriolar narrowing or AV nicking of the eyes, so no 
associated diabetic retinopathy either.  As well, peripheral 
pulses were 2+ in all extremities, so no peripheral artery 
disease.  The Veteran had blood pressure of 120/80, so no 
hypertensive vascular disease.  He had a normal creatinine 
reading, so no nephropathy.  He also denied any 
erectile dysfunction.  The examiner, a physician board-certified 
in internal medicine specializing in diabetes, opined that the 
Veteran's blood sugar reading of 116 in November 1992 (so two 
months after service), even considering his subjective complaints 
of polyuria, polydipsia, and polyphagia for several years prior, 
was not sufficient to diagnose diabetes mellitus.

Conversely, a January 2004 letter from the Veteran's treating 
nurse practitioner concluded that his symptoms of dizziness, 
lightheadedness, fatigue, weakness, excessive urination, extreme 
thirst with an associated and unexplained 25-pound weight loss 
during the period from January 1988 to May 1995 are a classic 
presentation of an individual with undiagnosed diabetes mellitus.  
She therefore concluded the Veteran had diabetes mellitus before 
he was discharged from the military in September 1992.  She 
further indicated that, if his condition had been diagnosed 
earlier, he would not have developed peripheral neuropathy.

Another VA examination in May 2004 observed the Veteran continued 
to have diabetes mellitus treated with oral hypoglycemic 
medications.  The examiner indicated there were subjective 
complaints of peripheral neuropathy, but no objective 
confirmation of it according to electromyography (EMG) 
nerve conduction studies done within the then past three years.  
The examiner also indicated the Veteran's last hemoglobin A1C was 
6.7, in March 2004, and that he had normal kidney function 
without any evidence of renal insufficiency or proteinuria in his 
urine.  He had had a retinal examination in September 2003, 
without evidence of retinopathy.  This examiner therefore 
concluded the Veteran did not present any evidence of diabetes in 
service or within one year of service.  He pointed out the 
Veteran's separation examination, as well as the November 1992 
examination, show he was not diabetic at that time.  
Additionally, said this examiner, the symptoms complained of in 
January 1988 are not specific to diabetes mellitus.

So there are two medical opinions against the claim - those 
provided in February 1996 and more recently in May 2004 by the VA 
compensation examiners, and one opinion supporting the claim - 
provided in the interim by the Veteran's treating nurse 
practitioner.

There is no "treating physician rule" requiring the Board to give 
additional evidentiary weight to this nurse practitioner's 
opinion, that is, in deference to the VA compensation examiner's 
opinions to the contrary.  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Indeed, to 
the contrary, although the Board may not ignore the opinions of 
treating clinicians, the Board is free to discount the probative 
value of these clinician's statements so long as the Board 
provides adequate reasons and bases for doing this.  Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999).  Obviously, this 
responsibility is more difficult when, as here, medical opinions 
diverge.  And, at the same time, the Board is mindful that it 
cannot make its own independent medical determination and there 
must be plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

It is entirely within the Board's province to give more probative 
weight to certain pieces of evidence than others.  See Schoolman 
v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  See, too, Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches....  As is 
true with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  The Court also more recently indicated in Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008), that review of the 
claims file is not dispositive of the probative value of a 
medical opinion.  Rather, it is the information gathered from 
that review (or lack thereof) that is more determinative.



The Veteran is competent, even as a layman, to say he experienced 
the several symptoms mentioned during service.  And, indeed, it 
is not disputed that he did since his complaints of these several 
symptoms are well documented in his STRs.  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Court addressed 
lay evidence as potentially competent to support presence of 
disability, including during service, even where not corroborated 
by contemporaneous medical evidence.  But there is this 
independent corroboration in this particular instance by the 
repeated mention of these symptoms in the STRs.  That said, 
Diabetes Mellitus, regardless of the specific variant (Type I 
versus Type II), is not a condition readily capable of lay 
diagnosis and comment on its etiology - including date of onset.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(reiterating this axiom in a claim for rheumatic heart disease).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh this lay testimony and make a credibility determination as 
to whether this evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

And herein is the dilemma in this case.  Those asked to comment 
on the etiology of the Veteran's Type II Diabetes Mellitus all 
agree that he complained of this and that while in service, 
again, especially since his complaints are well documented in his 
STRs.  What they instead disagree on is whether those complaints 
in service were early indications of his later diagnosed 
diabetes.

The treating nurse practitioner that commented favorably in 
January 2004 concluded the type of symptoms the Veteran 
experienced in service were classic indications of early-stage 
diabetes, whereas the VA compensation examiners that also 
commented in February 1996 and May 2004 disagreed and indicated, 
instead, the symptoms the Veteran experienced in service were not 
exclusive to diabetes or this diagnosis.  At least arguably, the 
February 1996 and May 2004 VA compensation examiner's opinions 
are more probative since they cited specific laboratory findings 
that are used to determine whether this diagnosis is warranted.  
But at the same time, an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Moreover, use of 
cautious language does not always express inconclusiveness in a 
clinician's opinion on etiology.  Rather, an etiological opinion 
should be viewed in its full context and not characterized solely 
by the medical professional's choice of words.  See Lee v. Brown, 
10 Vet. App. 336, 338 (1997).

Here, on the one hand, the Veteran has pointed to a litany of 
symptoms during service that all who have commented agree are 
often associated with early-stage diabetes, namely, ketoacidosis, 
which includes excessive thirst, frequent urination, nausea and 
vomiting, abdominal pain, loss of appetite, weakness or fatigue, 
shortness of breath, fruity-scented breath, and confusion.  
However, although he was claiming many of these symptoms as far 
back as 1983, he continued to have negative blood and urine tests 
for diabetes mellitus.  He also had no signs or symptoms of 
kidney or liver dysfunction in those blood and urine tests.  And, 
indeed, these are the primary reasons the VA compensation 
examiners concluded unfavorably, even acknowledging he had these 
complaints while in service.

The Veteran also has no diabetic retinopathy to support his 
complaints of blurred vision.  And he has never had ketones in 
his urine to support a finding of an acute episode of diabetic 
ketoacidosis.  On the whole, his high blood sugar readings have 
been adequately-controlled with oral hypoglycemic medication, but 
that speaks more to the severity of his diabetes, not its 
etiology in terms of whether it dates back to his military 
service.  


Moreover, the Veteran has received a diagnosis of Meniere's 
Disease based on several of these same subjective symptoms of 
dizziness, lightheadedness, and loss of balance.  And service 
connection since has been granted for his Meniere's Disease based 
on these symptoms manifesting in service.  He cannot be 
additionally compensated for the very same symptoms under a 
different diagnosis, if also attributing these same symptoms 
instead to his Type II Diabetes Mellitus as this would violate 
VA's anti-pyramiding regulation.  38 C.F.R. § 4.14.  See also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
rating may be based on additional disability.

The Veteran has spent most of his adult life in the military - 
essentially continuously on active duty from 1964 to 1992, so for 
some 28 years without interruption.  And his initial diagnosis of 
Type II ("adult-onset") Diabetes Mellitus was in 1995, so 
relatively soon (indeed just 3 years) after his military service 
ended.  The one-year presumptive period following service for the 
initial manifestation of this condition to a compensable degree 
of at least 10-percent disabling to, in turn, warrant presuming 
this condition was incurred in service is not altogether 
determinative of whether service connection is warranted.  
Rather, even a later diagnosis must be considered in light of all 
the evidence of record to determine whether the condition was 
incurred in service.  Compare and contrast 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309(a) with 38 C.F.R. 
§§ 3.303(d).  Furthermore, the minimum compensable rating of 
10 percent for Type II Diabetes Mellitus merely requires the 
condition is manageable by restricted diet only.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

So given the length of the Veteran's service, the type of 
symptoms he complained about during service, the initial 
diagnosis of diabetes within such a short time after the 
conclusion of his service, and his nurse practitioner's opinion 
supporting his claim, the Board concludes the evidence is in 
relative equipoise (meaning about evenly balanced for and against 
the claim when also considering the VA examiner's contrary 
opinions) on the determinative issue of whether the symptoms in 
service were indications of the later diagnosed diabetes.  In 
this circumstance, the Veteran is given the benefit of the doubt 
and his claim granted.  38 C.F.R. § 3.102.

III.  Increased Rating for the Low Back Disability

In January 1994, the RO granted service connection for 
degenerative joint disease of the lumbosacral spine and assigned 
an initial 10 percent rating.  In April 1998, the RO increased 
the rating for the Veteran's low back disability to 40 percent 
disabling.  In November 2002, the Veteran filed this claim for 
increased rating claiming that the currently assigned 40 percent 
rating no longer compensates him for the interference in his 
daily life caused by his low back disability.  In July 2006, the 
RO granted two separate 10 percent ratings for neurological 
manifestations of the Veteran's low back disability, 
radiculopathy (sciatica) into the right and left lower 
extremities, but continued the 40 percent rating for the 
orthopedic manifestations.  The Veteran continued to appeal for a 
still higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(absent a waiver, a claimant seeking a disability rating greater 
than assigned will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.)  However for the reasons and bases 
discussed below, the Board finds that ratings higher than 40 
percent for the orthopedic manifestations, 10 percent for the 
neurological manifestations of the right lower extremity, and 10 
percent for the neurological manifestations of the left lower 
extremity are not warranted.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

The criteria for rating disabilities of the spine were amended 
since the Veteran filed his claim in November 2002.  The Board is 
required to consider his claim in light of both the former and 
revised standards to determine whether an increased rating for 
his low back disability is warranted.  But VA's Office of General 
Counsel has determined that the amended rating criteria, 
if more favorable to the claim, can be applied only prospectively 
for periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 
38 C.F.R. § 3.114.

When the Veteran filed his claim in November 2002, low back 
disabilities could be rated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293 
(September 23, 2002).

Under DC 5293, for intervertebral disc syndrome (IVDS, i.e., disc 
disease), a 10 percent rating required incapacitating episodes 
having a total duration of at least one week but less than two 
weeks; a 20 percent rating required incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent rating required 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months; and a 60 
percent rating required incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to IVDS requiring bedrest and treatment "prescribed 
by a physician."  38 C.F.R. § 4.71a, DC 5293 (2002).

The orthopedic manifestations were rated under DC 5292 
for limitation of motion of the lumbar spine.  DC 5292 provided 
for a 10 percent rating for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  The words 
"slight," "moderate," and "severe" are not defined in the Rating 
Schedule.  However, the Rating Schedule provides some guidance by 
listing normal ranges of motion of the thoracolumbar spine for VA 
purposes to be 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation.  See 
38 C.F.R. § 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 2003).

The neurological manifestations were rated under DC 8520 
pertaining to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability evaluation; moderate incomplete paralysis warrants a 
20 percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and severe 
incomplete paralysis with marked muscular atrophy warrants a 60 
percent disability evaluation.  An 80 percent disability rating 
is warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles below 
the knee, and flexion of the knee is weakened or (very rarely) 
lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124a.



The amendment effective September 26, 2003, involved a revision 
of the portion of the rating schedule to which diseases and 
injuries of the spine are evaluated.  In particular, DC 5293 for 
rating IVDS was changed to DC 5243, which provides that ratings 
are now based on either the General Rating Formula for Diseases 
and Injuries of the Spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent rating where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait or 
abnormal spinal contour.  A 20 percent rating is assigned where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees, or where muscle spasm or guarding is severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent 
rating is assigned if evidence shows forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent rating 
if the evidence shows unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating if the evidence 
shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  
Also, according to 38 C.F.R. § 4.71a, DCs 5235-5242, Note (5), 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension. . . .).  So, by definition, if instead the Veteran 
still has range of motion, his spine is not ankylosed.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's low back disability has not met either 
the former or revised standards for a rating higher than 40 
percent for the orthopedic manifestations or the standards for 
ratings higher than 10 percent for the neurological 
manifestations.

At the April 2003 VA examination, the examiner found minimal 
degenerative joint disease of the lumbosacral spine with disc 
dessication at the L5-S1 vertebrae.  The Veteran complained of 
back pain and radiation of symptoms into his right leg.  The 
examiner opined that the vast majority of the Veteran's right leg 
pain was due to his service-connected heel condition rather than 
to his low back condition.

At the February 2005 VA examination, the examiner found the 
Veteran's lumbar spine had a range of motion to 60 degrees of 
flexion, 25 degrees of extension, 17 degrees of lateral rotation 
on the right, 15 degrees of lateral rotation on the left, and 20 
degrees of lateral flexion bilaterally.  The examiner noted no 
additional loss of range of motion on repetitive use.  The 
examiner noted minor loss of lordosis of the lumbar spine but no 
scoliosis or other abnormal curvature.  The examiner noted 
minimal spasm bilaterally but no tenderness.  The Veteran was 
able to move easily from sitting to standing and ambulate without 
apparent discomfort.  The Veteran complained of low back pain 
radiating into his lower extremities and difficulty walking.  He 
stated that he frequently used a scooter or wheelchair when 
accompanying his wife to the mall.  The neurology report showed 
normal reflexes at the knee and diminished reflexes at the ankle.  
The Veteran had normal muscle strength and function at the hips, 
knee, dorsiflexion of the foot, eversion of the foot, and 
movement of the toes.  He was able to tandem walk with some 
unsteadiness, stand on his toes if holding onto the wall, and had 
a Romberg positive with weaving.  He had diminished sensation in 
his feet in a stocking-glove distribution.  The examiner opined 
that it was impossible to differentiate any neurological symptoms 
in the Veteran's lower extremities attributable to his low back 
from his diabetic peripheral neuropathy.



One week later on February 24, 2005, the Veteran states that he 
was walking up a flight of stairs when he experienced extreme 
excruciating right mid-back pain with muscle spasms, right hip 
pain that radiated his right leg into his foot.  A VA treatment 
record from that date indicates that the Veteran complained of 
back pain.  The examiner indicated that the Veteran was in no 
acute distress.  He had a moderate paraspinal muscle spasm in the 
lumbosacral spine and limped favoring his right leg.  The 
examiner found diminished sensation in the right leg in a 
stocking distribution but normal reflexes and strength throughout 
both lower extremities.  On March 1, 2005, the Veteran's treating 
nurse practitioner indicated point-tenderness over right 
sacroiliac joint but normal reflexes.  The Veteran complained of 
pain radiating down right leg and attempted to minimize weight-
bearing on the right leg.

A March 16, 2005, the Veteran underwent an MRI of his lumbar 
spine which showed mild impingement of the right L5 nerve from a 
right lateral disc bulge into the neural foremen at the L5-S1, 
mild narrowing of the L4-5 neural foramen without impingement on 
the L4 nerve root, and mild diffuse disc bulge at the L1-2 
without spinal stenosis.  The Veteran underwent a series of 
epidural injections with reported relief of his symptoms.

At the March 2006 VA examination, the examiner found a range of 
motion of the thoracolumbar spine of 45 degrees of flexion, 20 
degrees of extension, 20 degrees of lateral flexion bilaterally, 
20 degrees of lateral rotation bilaterally.  The examiner noted 
pain for the last 15 degrees of flexion and 10 degrees of 
extension.  The examiner stated that there was no evidence of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement then went on to diagnose sciatica in both lower 
extremities based on the Veteran's subjective complaints alone.  
The neurological examination good muscle tone in both lower 
extremities and 5/5 strength.  The Veteran had mildly diminished 
reflexes at both ankles and knees.  The examiner noted decreased 
sensation in the dorsum of both feet and lateral aspect of the 
right leg but otherwise sensory was intact to pain and touch 
bilaterally.  The examiner stated that the Veteran's neurological 
deficits do not follow any dermatome (much less connect to any of 
the levels of pathology found on the Veteran's MRIs) so it was 
not clear what was diabetic neuropathy versus radiculopathy.

At the June 2009 VA examination, the Veteran reported pain, 
stiffness, and numbness and one flare-up of his low back 
condition in the past year which occurred earlier that same month 
and the Veteran was prescribed bedrest for 11 days by his primary 
care physician.  The examiner found the Veteran's thoracolumbar 
spine had range of motion to 30 degrees of flexion, 10 degrees of 
extension, 10 degrees of lateral flexion bilaterally, and 10 
degrees of lateral rotation bilaterally.  The Veteran had pain at 
the end of range of motion but no further limitation in degrees.  
There was no ankylosis of the thoracolumbar spine.  The examiner 
noted tenderness along the entire thoracolumbar spine but no 
muscle spasm.  The examiner found no evidence of radiation of 
pain into the lower extremities on movement and negative straight 
leg raises on both sides.  The neurological examination of both 
lower extremities was normal for motor function, reflexes and 
sensory function.  

A.  Criteria in Effect Prior to September 26, 2003

With respect to the rating criteria for IVDS, even though the 
March 2005 MRI did indicate a bulging disc with mild nerve root 
impingement, the medical records show little objective evidence 
of radicular symptoms of the Veteran's conditions.  There are a 
few indications of sacroiliac notch tenderness and a few 
indications of muscle spasms.  The February 2005, March 2006, and 
June 2009 VA examiners specifically stated that there was no 
evidence of intervertebral disc syndrome.   None of the examiners 
were able to match up the Veteran's subjective complaints and 
their objective findings to a specific dermatome, much less the 
impinged nerve root.  So it is highly questionable whether the 
Veteran truly has intervertebral disc syndrome as envisioned by 
the regulations.  However based on the evidence of missed work, 
the Veteran can establish one-year where he missed five weeks of 
work due to a re-injury of his low back.  The work slips from 
February and March 2005 indicate that the Veteran's nurse 
practitioner recommended that he not attend work for 
approximately 35 days until his physical rehabilitation could be 
completed.  This is not strictly-speaking prescribed bedrest as 
described in the regulations, and appears to be more of a 
precaution against re-injury than a treatment protocol.  
Additionally, the treatment reports from this period indicate 
that while the Veteran was experiencing pain he was ambulatory 
during this period.  The Veteran also indicated that he had been 
prescribed bedrest by his primary care physician for 11 days in 
June 2009.  Using the greater amount from 2005 of five weeks, 
although no other year in eight year pendency of appeal reflects 
this quantity of "bedrest",  the Veteran would warrant his 
current 40 percent rating under DC 5293 (now DC 5243).  
Therefore, the Veteran does not have the six weeks of prescribed 
bedrest in the during any year in the appellate period to warrant 
a higher 60 percent rating under this diagnostic code. 

Under DC 5293, however, the Board must also consider whether 
separate ratings for the chronic orthopedic and neurologic 
manifestations of the Veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all other 
disabilities, result in a higher combined evaluation.

As to a rating under the former DC 5292, the Veteran is already 
in receipt of the maximum schedular rating.  The Veteran cannot 
receive a higher schedular rating under DC 5292, and as the 
examinations showed the Veteran had range of motion in all 
directions, albeit less than full range of motion he would not be 
entitled to a higher rating based on ankylosis.  See 38 C.F.R. 
§ 4.71a, DC 5289.  

The Board also finds that a disability rating higher than 40 
percent is not warranted based on functional loss due to pain, 
weakness, fatigability, or incoordination of the lumbar spine.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Although the Veteran complained of low 
back pain during all examinations, the Veteran is already in 
receipt of the maximum schedular rating based on limitation of 
motion, so he cannot receive a higher rating based on the Deluca  
factors.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

In regards to the Veteran's neurological manifestations, he 
complained of pain and numbness radiating into both legs more so 
on the right leg.  Although the Veteran claimed this pain and 
numbness were very severe and at times incapacitating, none of 
the examinations found more than mild neurological symptoms in 
the Veteran's lower extremities.  All examinations found normal 
5/5 muscle strength and function in the lower extremities.  The 
March 2006 examination found diminished reflexes at the ankles 
and knees bilaterally, although the February 2005 and June 2009 
examinations found normal reflexes.  The April 2003, February 
2005, and March 2006 examinations found sensory deficits in the 
feet, described as a stocking-glove distribution.  This was 
largely attributed to other causes such as diabetic neuropathy or 
the Veteran's service-connected plantar fasciitis.   Nonetheless 
even if attributed wholly to the low back disability, this type 
of neurological disability which effects only sensation without 
significant loss of motor function would only establish mild 
incomplete paralysis of the sciatica nerve and warrant the 
currently assigned 10 percent ratings.  Without loss of motor 
function, the Veteran's neurological condition would not warrant 
the higher 20 percent rating.

Additionally it bears comment that the Veteran does have three 
other service-connected disabilities relating to his lower 
extremities- bilateral plantar fasciitis rated at 30 percent 
disabling, a left knee disability rated at 10 percent disabling, 
and a right knee disability rated at two separate 10 percent 
ratings.  These three service-connected disabilities all reflect 
consideration of the Veteran's pain in his lower extremities.  
This Veteran's most significant neurological complaint in his 
lower extremities relating to his back is pain.  To factor in the 
same leg and foot pain into his rating under DC 8520 would amount 
to pyramiding.  See 38 C.F.R. § 4.14.  And as the objective 
evidence only establishes mild sensory deficits on the right and 
mildly diminished reflexes bilaterally, the Veteran's condition 
without consideration of his subjective complaints of pain is 
relatively mild and warrants no greater than a 10 percent rating 
under DC 8520.

C.  Criteria in Effect since September 26, 2003

Lastly, the Board finds that a disability rating in excess of 40 
percent is not warranted for the Veteran's low back disability 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  At all examinations the Veteran had motion in every 
direction.  His most severe limitation of motion is noted at the 
June 2009 examination in which his flexion of 30 degrees.  This 
examination specifically states that the Veteran's thoracolumbar 
spine is not ankylosed so his condition would not warrant the 
higher 50 percent rating.  Hence, there is no basis to assign a 
higher 50 percent rating under the new criteria.

Additionally as discussed above, the Deluca factors cannot be 
used to assign a rating higher than the maximum schedular rating 
based on limitation of motion, which in this case is 40 percent.  
As the Veteran is in receipt of the maximum schedular rating 
based on limitation of motion, his complaints of pain cannot be 
used to assign a still higher rating.   

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to a rating higher than 40 percent for the orthopedic 
manifestations of his low back disability, 10 percent for the 
neurological manifestations in the right lower extremity, and 10 
percent for the neurological manifestations in the left lower 
extremity.  Accordingly, the appeal is denied.

IV.  Increased Rating for the Neck Disability

In June 1999, the RO granted service connection for degenerative 
disc disease and degenerative joint disease of the cervical spine 
and assigned an initial 10 percent rating.  In May 2001, the RO 
increased the rating for the Veteran's neck disability to 20 
percent disabling.  The Veteran filed this claim for an increased 
rating in February 2003 claiming that the currently assigned 20 
percent rating no longer compensates him for the interference in 
his daily life caused by his neck disability.  In November 2003, 
the RO granted service connection for headaches associated with 
the neck disability and assigned an initial noncompensable rating 
and then in July 2006 increased that rating to 10 percent 
effective March 29, 2006.  However for the reasons and bases 
discussed below, the Board finds that ratings higher than 20 
percent rating for the orthopedic manifestations of the Veteran's 
cervical spine disability and 10 percent for the neurological 
manifestations are not warranted.



The criteria for rating neck disabilities were also affected by 
the September 26, 2003 amendment.  The criteria for rating IVDS 
prior to September 23, 2003, are the same as for low back 
disabilities and are listed in the preceding section.  The 
criteria for rating neck disabilities based on limitation of 
motion of the cervical spine were listed in DC 5290.  DC 5290 
provided for a 10 percent disability rating for slight limitation 
of motion, a 20 percent disability rating for moderate limitation 
of motion, and a 30 percent disability rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  The Schedule for Rating Disabilities lists normal ranges 
of motion of the cervical spine for VA purposes to be forward 
flexion of the cervical spine from zero to 45 degrees, extension 
from zero to 45 degrees, left and right lateral flexion from zero 
to 45 degrees, and left and right lateral rotation from zero to 
80 degrees.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).

As to the determination of the neurological manifestations, DC 
8510 pertains to incomplete paralysis of the upper radicular 
group (fifth and sixth cervicals).  38 C.F.R. §§ 4.25, 4.121a, 
Diagnostic Code 8510 (2008).  Under this provision, mild 
incomplete paralysis of the major or minor arm warrants a 20 
percent disability evaluation; moderate incomplete paralysis of 
the minor arm warrants a 30 percent disability evaluation; 
moderate incomplete paralysis of the major arm or severe 
incomplete paralysis of the minor arm warrants a 40 percent 
disability evaluation; and severe incomplete paralysis of the 
major arm warrants a 50 percent disability evaluation.  An 60 
percent disability rating is warranted for complete paralysis of 
the minor arm, where all shoulder and elbow movement are lost or 
severely affected and hand and wrist movements are not affected.  
A 70 percent rating is warranted for complete paralysis of the 
major arm.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124a.  For rating purposes the dominant hand or arm is 
considered the major and the non-dominant the minor.  38 C.F.R. § 
4.69.

Another possible neurological manifestation is headaches which 
are rated under DC 8100.  Migraine headaches with less frequent 
attacks than the criteria for a 10 percent rating are rated as 
noncompensably (0-percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months over 
the last several months are rated 10-percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several months 
are rated 30-percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability are rated 50-percent disabling.  
38 C.F.R. § 4.124a.  

The September 26, 2003, amendment to the General Rating Formula 
for Diseases and Injuries of the Spine provides for a 10 percent 
disability rating if forward flexion of the cervical spine is 
between 30 degrees and 40 degrees, the combined range of motion 
is between 170 degrees and 335 degrees, or if there is muscle 
spasm, guarding or localized tenderness not severe enough to 
result in abnormal spinal contour.  A 20 percent disability 
rating is warranted if forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees, or if 
the combined range of motion of cervical spine is not greater 
than 170 degrees; or if there is muscle spasm of guarding severe 
enough to result in abnormal spinal contour.  A 30 percent 
disability rating is assigned if forward flexion of the cervical 
spine is 15 degrees or less, or for favorable ankylosis of the 
entire cervical spine.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical spine.  
Lastly, a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2009).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's neck disability has not met either the 
former or revised standards for a rating higher than 20 percent 
for the orthopedic manifestations or the standards for ratings 
higher than 10 percent for the neurological manifestations.

At the April 2003 VA examination, the examiner found significant 
degenerative disc disease in the cervical spine at the C5-6 and 
C6-7 levels.  The Veteran complained of constant headaches with 
blurred vision.

At the February 2005 VA examination, the examiner found the 
Veteran had range of motion of his neck to 33 degrees flexion, 40 
degrees extension, 30  degrees lateral rotation bilaterally, 20 
degrees lateral flexion bilaterally.  The examiner noted no 
additional limitation on repetitive motion.  The Veteran 
complained of stiffness and discomfort in his neck.  The 
neurology report shows normal reflexes in the biceps, brachial 
radialis, and triceps.  The examiner noted normal muscle strength 
and function in deltoid, biceps and triceps.  The examiner noted 
normal grip strength of the hand and normal finger and thumb 
flexion and extension on the first dorsal interosseous.  He had 
some weakness in the thumb and little finger opposition in the 
left hand and some weakness in the digiti minimi bilaterally but 
had broken both little fingers in the past.  The examiner did not 
find any sensory abnormalities in the hands.  The Veteran 
reported muscle tension headaches approximately twice a month 
usually at the end of a workday so he will go to bed early.

At the March 2006 VA examination, the Veteran reported difficulty 
bending or rotating his neck and pain radiating up and down both 
arms and into his head.  The examiner found the Veteran's 
cervical spine had range of motion to 35 degrees of flexion, 25 
degrees of extension, 25 degrees of lateral flexion bilaterally, 
and 40 degrees of lateral rotation bilaterally.  The examiner 
indicated that the Veteran had pain at the end of range of motion 
but not additional degrees of limitation of motion on repetitive 
testing.  The examiner noted tenderness to palpation of the 
posterior cervical region.  The examiner specifically stated that 
there was no evidence of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  The neurological 
examination found normal motor function, reflexes, and sensation 
in the upper extremities.  The examiner stated that the Veteran's 
headaches were likely related to his cervical spine condition but 
gave no indication of the frequency.  The Veteran reported his 
headaches as constantly throughout the day with decreased 
concentration but an ability to carry on daily chores during a 
headache.

At the June 2009 VA examination, the Veteran reported pain, 
stiffness and numbness in his neck with pain traveling to head 
and shoulders.  The Veteran reported an incapacitating in 
February 2009 for 5 days.  The examiner found the Veteran had 
range of motion of his cervical spine to 20 degrees of flexion, 
20 degrees of extension, 20 degrees of lateral flexion 
bilaterally, and 30 degrees of lateral rotation bilaterally.  The 
examiner noted pain at the end of range of motion exercises but 
no additional limitation in degrees.  The examiner noted 
tenderness along the entire cervical spine but no muscle spasm.  
The examiner noted no evidence of radiation of pain into the 
upper extremities on movement.  The examiner specifically stated 
that there was no ankylosis of the cervical spine and 
specifically stated that there was no signs of intervertebral 
disc syndrome of the cervical spine.  The neurological 
examination found the Veteran's upper extremities had normal 
motor function, reflexes and sensation.

A.	Criteria in Effect Prior to September 26, 2003

As to IVDS, the examiners specifically stated that there was no 
evidence of IVDS.  The only neurological symptom supported by the 
medical findings was muscle tension headaches.  As to 
incapacitating episodes, the Veteran reported 5 days of bedrest 
in February 2009 due to his neck condition.  Five days of bedrest 
is less than the two weeks of doctor-prescribed bedrest necessary 
for his current 20 percent rating and far less than the four 
weeks of bedrest required for the higher 40 percent rating.  
Therefore, there is no basis for a rating higher than 20 percent 
under the DC 5293 (now DC 5243).

As to limitation of motion applying the above criteria to the 
facts of this case, the Board finds that, after factoring the 
Veteran's complaints of pain on motion, his cervical spine 
exhibits moderate limitation of motion and thus meets the 
criteria for his current 20 percent rating under Diagnostic Code 
5290.  

Range-of-motion testing during the all VA examinations reveal 
some loss of flexion, extension, lateral flexion, and lateral 
rotation but still a significant amount of flexibility in all 
directions.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).  
With the exception of the June 2009 examinations, these findings 
are thus analogous to slight limitation of motion of the cervical 
spine.  The June 2009 examination reveals a small increase in 
severity.  But even factoring in the Veteran's complaints of pain 
the examiner was not able to detect a quantifiable degree of 
further loss of motion due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca, 8 Vet. App. at 204-08.  However, as the 
Veteran did complain of pain in his neck and he is entitled to 
the maximum rating supported by the evidence, the Board finds the 
20 percent disability rating under Diagnostic Code 5290 would be 
appropriate for his condition.  But as the Veteran's limitation 
of motion is only slight to moderate even when considering his 
complaints of pain, he would not be entitled to the higher 
30 percent disability rating for severe limitation of motion.  

As to the neurological manifestations, although the Veteran 
complained of pain radiating up and down both arms, there was 
absolutely no evidence of radiculopathy of the Veteran's neck 
disability into his upper extremities.  All examinations found 
the veteran's upper extremities to have normal motor function, 
reflexes and sensation.  Therefore, there is no objective medical 
evidence to support separate ratings for neurological symptoms in 
either of the Veteran's upper extremities.  
The Board does note, however, that the Veteran has been service-
connected for a right shoulder disability rated at 20 percent 
disabling, and for three noncompensable broken fingers.  These 
service-connected conditions reflect consideration of the 
Veteran's complaints of pain in his right upper extremity.

As to the Veteran's complaints of headaches as a neurological 
manifestation of his cervical spine disability, there is very 
little evidence on the frequency and severity of these headaches.  
The Veteran has reported daily, constant headaches that do not 
prevent him from carrying on daily activities and two headaches a 
month that cause him to have to lie down.  As the Veteran's 
headaches have been described as muscle tension headaches rather 
than migraine headaches, the Board finds no basis to assign a 
rating higher than 10 percent.  The headaches described by the 
Veteran while disruptive do not appear to be the "characteristic 
prostrating attacks" envisioned by the code which would be 
headaches so severe that the person is unable to carry on any 
daily activities, must lie prostrate and helpless, and would be 
accompanied by the typical symptoms of migraines such as 
photophobia, phonophobia, nausea, and vomiting.  The Veteran's 
headaches have not been described as prostrating and in fact he 
has stated that he is able to carry on some daily activities 
despite his headaches.  Therefore, the Board does not find that a 
rating higher than 10 percent is warranted for the Veteran's 
muscle tension headaches.
 
B.	Criteria in Effect Since to September 26, 2003

With respect to the revisions to the Rating Schedule made 
effective from September 26, 2003, the Board notes that the 
evidence does not show forward flexion of the cervical spine of 
15 degrees or less, or favorable ankylosis of the entire cervical 
spine, such that a 30 percent disability rating would be in 
order.  Even factoring in the Veteran's complaints of pain, the 
most severe limitation of flexion was 20 percent and this range 
of motion was not further limited on repetitive use to a 
measurable degree.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  Therefore, the Board does not 
find that a rating higher than 20 percent is warranted under the 
revisions to the rating schedule.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to a rating higher than 20 percent for the orthopedic 
manifestations of his neck disability, and 10 percent for the 
neurological manifestations of muscle tension headaches.  
Accordingly, the appeal is denied.

IV.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 40 
percent for the Veteran's low back disability, 10 percent for the 
Veteran's associated radiculopathy of the right lower extremity, 
10 percent for the Veteran's associated radiculopathy of the left 
lower extremity, 20 percent for the Veteran's neck disability, 
and 10 percent for the Veteran's headaches associated with his 
neck disability contemplates the Veteran's symptoms, referral to 
the Under Secretary for Benefits or the Director of Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no evidence 
the Veteran's back disability, associated radiculopathy of the 
right lower extremity, associated radiculopathy of the left lower 
extremity, neck disability, and headaches associated with the 
neck disability have caused marked interference with his 
employment - meaning above and beyond that contemplated by his 
schedular rating, or required frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  See Thun. 

Moreover, despite these and other service-connected disabilities 
which have been assigned a combined schedular 100 percent rating, 
the Veteran continues to be employed full-time and does not 
report significant time lost from work due to his various 
disabilities including his back and neck disabilities discussed 
here.  

The Veteran did submit "sick slips" for the months of February 
and March 2005 in which his physician indicated that the Veteran 
would need to miss work due to severe low back pain.  However, 
the Board notes that VA treatment records from the same time 
period indicate that the Veteran was ambulatory and in no acute 
distress.  

Additionally, the Veteran submitted a resignation letter from 
April 6, 2005 which states that he is leaving his position due to 
his back condition.  However a VA treatment records from the same 
time period indicates that the Veteran was resigning his position 
because he was relocating to California.  A March 2006 letter the 
Veteran indicated that he had been unemployed for almost a year.  
A September 2006 letter from the Veteran's physician stated that 
his medical conditions (both service-connected and non-service 
connected) should not cause limitations or restrictions when 
doing his work. At the January 2007 VA examination the Veteran 
indicated that he was employed with a "desk job", by all 
indications all of his positions since service have been "desk 
jobs." A September 2007 psychiatric evaluation states that the 
Veteran had been employed as a veteran service representative for 
the past year in California and for 10 years prior in Colorado.  
The Veteran also testified in June 2010 that he was employed in a 
"desk job."

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to refer 
this case for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for service connection for Type II Diabetes Mellitus is 
reopened and granted on its underlying merits.

The claim for an increased rating for the low back disability is 
denied.

The claim for an increased rating for the associated 
radiculopathy of the right lower extremity is denied. 

The claim for an increased rating for the associated 
radiculopathy of the left lower extremity is denied. 

The claim for an increased rating for the neck disability is 
denied.

The claim for an increased rating for the associated headaches is 
denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


